Not for Publication in West's Federal Reporter

          United States Court of Appeals
                       For the First Circuit


No. 18-1325

                         JAMES NJOGU MUHORO,

                               Petitioner,

                                     v.

                         WILLIAM P. BARR,
                 UNITED STATES ATTORNEY GENERAL,*

                               Respondent.


              PETITION FOR REVIEW OF AN ORDER OF THE
                   BOARD OF IMMIGRATION APPEALS


                                  Before

                      Lynch, Circuit Judge,
                   Souter,** Associate Justice,
                    and Stahl, Circuit Judge.


     Jeffrey B. Rubin and Rubin Pomerleau PC on brief for
petitioner.
     Joseph H. Hunt, Assistant Attorney General, Civil Division,
Emily Anne Radford, Assistant Director, and Aric A. Anderson, Trial
Attorney, Office of Immigration Litigation, on brief for
respondent.


     * Pursuant to Fed. R. App. P. 43(c)(2), Attorney General
William P. Barr has been substituted for former Attorney General
Jefferson B. Sessions, III as the respondent.
     ** Hon. David H. Souter, Associate Justice (Ret.) of the
Supreme Court of the United States, sitting by designation.
March 13, 2019
                 STAHL, Circuit Judge.              Petitioner James Njogu Muhoro

seeks review of a Board of Immigration Appeals ("BIA") order

denying him asylum, withholding of removal, and protection under

the Convention Against Torture ("CAT").                         The BIA affirmed the

Immigration Judge's ("IJ") rulings that Muhoro failed to timely

file       his    application     for        asylum     and,    separately,    that   he

demonstrated neither the past persecution or probability of future

persecution required for withholding of removal nor the likelihood

of     torture      required      for    CAT-based        relief.      After     careful

consideration, we dismiss Muhoro's claim for asylum and deny his

claims for withholding of removal or relief under the CAT.

                                               I.

                 Muhoro is a native and citizen of Kenya, and a member of

the Kikuyu tribe.1          In 1992, conflict broke out between the Kikuyu

and another tribe, the Kalenjin.                According to Muhoro, when he was

eighteen years old, leaders from his community brought about fifty

to sixty young people to a meeting, ostensibly for the purpose of

devising a defense against Kalenjin attacks.                     Once there, however,

the leaders revealed that the meeting's true purpose was to be an

initiation        ceremony     for     the    Mungiki,     a    self-organized    Kikuyu

militant         group   formed   to    defend        against   Kalenjin   incursions.



       1  We draw the relevant facts from the IJ's written order
and from the administrative record. See Aguirre v. Holder, 728
F.3d 48, 50 (1st Cir. 2013).


                                             - 3 -
Muhoro claims that the Mungiki representatives, armed with knives

and machetes, required attendees to take part in an initiation

ritual, and threatened them with death if they did not do so.

          Muhoro testified that, although he participated in the

initiation, on the following day, he fled his hometown rather than

remain with the Mungiki.   He later learned that two of his cousins

who remained with the militants were killed by members of that

group when they retreated from a skirmish with the Kalenjin.

          For the next seven years, Muhoro lived with an aunt,

whose home was roughly a five-hour drive away from his hometown.

He testified that he limited his social interactions and did not

return home during that time, as he feared being identified as a

Mungiki "defector" and killed.    He further claimed that, after he

fled, unidentified persons broke into his parents' home and left

notes stating "Mungiki defectors will be killed."

          In 1999, Muhoro completed college in Kenya and, on

June 9, 1999, entered the United States on a J-1 exchange visa,

which allowed him to remain here legally until September 14, 1999.

He originally attended a cultural exchange program in Texas and

then travelled to Massachusetts, where Muhoro claims he consulted

with immigration attorney Clark Siddiqui2 regarding his fear of

returning to Kenya.   Muhoro alleges that Siddiqui told him that he


     2 Several different spellings of Siddiqui's name appear in
the record and briefs.


                                 - 4 -
would not be able to extend his visa and would need to return to

Kenya unless he married a U.S. citizen.     Muhoro conceded, however,

that he never signed a retainer agreement or other contract

formalizing an attorney-client relationship with Siddiqui.

           On December 9, 2003, Muhoro married a U.S. citizen, and

he subsequently used that marriage as the basis for obtaining

lawful permanent resident status on February 21, 2006. Thereafter,

in 2007, Muhoro traveled to Kenya for a roughly two-and-a-half

week trip.     While there, he claims to have stayed in a "high-

security hotel" in Nairobi, which he says he rarely left because

of his fear of the Mungiki.

           United   States   law   enforcement   officials   eventually

determined that Muhoro's marriage was a sham and, on February 1,

2011, he was charged with one count of conspiracy to defraud the

United States in violation of 18 U.S.C. § 371.          Following his

guilty plea to the charge, the district court sentenced Muhoro to

two months' imprisonment.

           On August 20, 2012, the Department of Homeland Security

served Muhoro with a Notice to Appear, which charged him with being

removable for, first, overstaying his original visa and, second,

for violating or attempting or conspiring to violate 18 U.S.C.

§ 1546.3     Muhoro admitted the facts alleged in the Notice and


     3 Section 1546 defines various offenses relating to fraud and
misuse of visas, 18 U.S.C. § 1546, and aliens convicted of either


                                   - 5 -
conceded removability.        He initially sought only withholding of

removal.   However, on September 25, 2012, he applied for asylum,

withholding   of   removal,    and   protection   under   the   regulations

implementing the CAT.    Thereafter, the IJ granted Muhoro's motion

to amend his petition to include the additional bases for relief.

           On December 27, 2016, the Immigration Court in Boston

held an individual hearing to address Muhoro's case.            Muhoro was

the only witness at that hearing, and he testified as to the facts

set forth above, including his "initiation" into the Mungiki and

subsequent flight.     He further testified regarding his sister's

death in 2014, which he attributed directly to his decision to

flee from the Mungiki.        Specifically, Muhoro stated that shortly

before her death, his sister's then-boyfriend, a member of the

Mungiki, began mistreating her after he discovered that Muhoro had

left the Mungiki.    In his testimony, Muhoro claimed that, though

his sister's cause of death was officially listed as "cerebral

malaria," he and his family believed her boyfriend poisoned her.

Muhoro attested that his suspicions regarding his sister's cause

of death reinforced his fear of returning to Kenya.

           In addition to his oral testimony, Muhoro submitted

country reports and news articles concerning Mungiki activity in


violating or attempting or conspiring to violate that section are
deportable, 8 U.S.C. § 1227(a)(3)(B)(iii). The parties agree that
the overt acts described in Muhoro's indictment meet the elements
of 18 U.S.C. § 1546.


                                     - 6 -
Kenya and the Kenyan government's failure to rein in that group

and, separately, an affidavit from his father corroborating his

account of events in Kenya.

            On April 25, 2017, the IJ issued an oral decision denying

all of Muhoro's claims.          After noting that Muhoro failed to seek

asylum within one year of his last entry into the United States in

2007 (following his visit to Kenya), as required by statute, the

IJ   determined    that     he     failed       to     demonstrate       changed     or

extraordinary circumstances that would justify extending that

deadline.      In this regard, the IJ found that Muhoro did not

sufficiently    corroborate       his    claim       that   his   sister   had     been

murdered because of his status as a Mungiki deserter.                    The IJ also

rejected Muhoro's ineffective assistance of counsel argument based

on Siddiqui's purported advice that he could only remain in the

country through marriage to a U.S. citizen, concluding that Muhoro

failed to corroborate that advice or the existence of a formal

attorney-client relationship.

            Separately,     the     IJ    rejected          Muhoro's     claims     for

withholding of removal and CAT-based relief based on her conclusion

that Muhoro could not demonstrate either past persecution or a

clear probability of future persecution.                While the IJ found that

Muhoro   presented        compelling        evidence         of    the     Mungiki's

dangerousness and risks posed to defectors from that organization,




                                        - 7 -
she did not credit Muhoro's assertion that his claimed "initiation"

was in fact sufficient to make him a member of that group.

             On review, the BIA adopted almost the entirety of the

IJ's findings and opinion and dismissed the appeal.                    The only area

in which the BIA's decision deviated from that of the IJ came in

its discussion of Muhoro's membership in the Mungiki.                    Rather than

assessing the credibility of Muhoro's testimony that he joined

that organization, the BIA concluded only that Muhoro failed to

demonstrate past persecution or "a clear possibility of future

persecution in Kenya today."

             Muhoro timely appealed the BIA's order dismissing his

appeal.

                                         II.

             "We review the BIA's legal conclusions de novo, with

appropriate    deference    to     the    agency's      interpretation        of   the

underlying     statute     in     accordance         with   administrative         law

principles."    Toribio-Chavez v. Holder, 611 F.3d 57, 62 (1st Cir.

2010)   (internal     quotation     marks      and    citation     omitted).        In

addition, "[this court] review[s] the agency's factual findings,

including     credibility       determinations,        under     the    substantial

evidence standard, and may overturn those findings only if any

reasonable adjudicator would be compelled to conclude to the

contrary."      Id.    (quotation        marks,      alteration,       and   citation

omitted).    "When, as here, the BIA adopts and affirms part of the


                                     - 8 -
IJ's ruling and further justifies the IJ's conclusions, we review

both the BIA's and IJ's opinions."               Nako v. Holder, 611 F.3d 45,

48 (1st Cir. 2010); see also Sunoto v. Gonzales, 504 F.3d 56, 59-60

(1st Cir. 2007)("When the BIA adopts and affirms an IJ's decision,

we review the IJ's decision to the extent of the adoption, and the

BIA's decision as to any additional ground." (internal quotation

marks and citation omitted)).

            Muhoro     argues     that    the    BIA    and   IJ    erred    in   their

determinations that he did not demonstrate "extraordinary" or

"changed" circumstances meriting extension of the asylum filing

deadline and, separately, failed to establish past persecution or

a well-founded fear of future persecution or torture.                       We examine

these claims of error in turn.

                                          A.

            As   a    threshold    matter,       a   person   seeking       asylum   is

generally   required      to    "demonstrate[]         by   clear   and     convincing

evidence" that he or she applied for that relief within a year of

arriving in the United States.             8 U.S.C. § 1158(a)(2)(B).              Where

the applicant fails to do so, his or her application may yet be

considered if the applicant demonstrates "changed circumstances

which materially affect the applicant's eligibility for asylum or

extraordinary circumstances relating to the delay in filing an

application."        Id. § 1158(a)(2)(D).




                                         - 9 -
           Here, the untimeliness of Muhoro's application is not in

dispute, as Muhoro concedes that he failed to seek asylum within

a year of his most recent entry into the United States in 2007.

See 8 C.F.R. § 1208.4(a)(2)(ii) (specifying that the one-year

period for timely filing of an asylum claim "shall be calculated

from the date of the alien's last arrival in the United States or

from April 1, 1997, whichever is later.").            Rather, he contends

that the death of his sister and the erroneous legal advice he

claims to have received from Siddiqui4 constituted "changed" and

"extraordinary" circumstances, respectively, and argues that the

IJ and BIA erred in finding otherwise.

           Muhoro's    challenge    ignores    the   limitations   on   our

review.    "This Court lacks jurisdiction to review an agency's

findings   regarding    timeliness     or     its    application   of   the

'extraordinary circumstances' exception . . . unless an alien

identifies a legal or constitutional defect in the decision."

Olmos-Colaj v. Sessions, 886 F.3d 168, 174-75 (1st Cir. 2018)


     4 Muhoro also argues that his then-attorney's failure to
include a claim for asylum in his initial responsive pleading in
the immigration court constituted ineffective assistance of
counsel. As noted above, however, the IJ subsequently permitted
Muhoro to amend his initial pleading to reflect, inter alia, his
asylum claim.    Muhoro provides no explanation as to how that
oversight continues to impact or prejudice his rights, and so we
do not address it further. See United States v. Zannino, 895 F.2d
1, 17 (1st Cir. 1990) ("It is not enough merely to mention a
possible argument in the most skeletal way, leaving the court to
do counsel's work, create the ossature for the argument, and put
flesh on its bones.").


                                   - 10 -
(internal quotation marks, alterations, and citations omitted).

The same rule applies to the agency's application of the "changed

circumstances" exception.           See 8 U.S.C. § 1158(a)(3); see also

Chahid Hayek v. Gonzales, 445 F.3d 501, 506-07 (1st Cir. 2006)

(per curiam).        "[F]indings as to timeliness and changed [or

extraordinary] circumstances are usually factual determinations,"

Chahid Hayek, 445 F.3d at 507 (internal quotation marks and

citation omitted), and the IJ's rulings here were no exception.

The IJ found that evidence concerning the circumstances of Muhoro's

sister's death was insufficient to substantiate his claim that she

was   murdered,     noting   documentary      evidence   contradicting    that

conclusion and inconsistencies within Muhoro's own account of her

death.    The IJ likewise found little evidence to substantiate

Muhoro's claim that attorney Siddiqui advised him to marry a U.S.

citizen for purposes of obtaining immigration status, emphasizing

the   lack    of     corroboration     of     any   formal   attorney-client

relationship       and   Muhoro's    "vague"    testimony    concerning    his

interaction with Siddiqui.5


      5The IJ and BIA also found that Muhoro's ineffective
effective assistance of counsel claim was not supported by the
evidence demanded by Matter of Lozada, 19 I & N Dec. 637 (BIA
1998), which requires:
             (1) an affidavit explaining the petitioner's
             agreement   with   counsel    regarding    legal
             representation; (2) evidence that counsel has
             been   informed   of    the    allegations    of
             ineffective   assistance    and   has   had   an
             opportunity to respond; and (3) if it is


                                     - 11 -
              Muhoro does not point to any legal or constitutional

error    in   these   determinations,        but   merely    contends   that    he

presented evidence and testimony that supports his claims and

contradicts the agency's contrary conclusions.                  However, those

arguments are just "another way of saying that the agency got the

facts wrong, which is simply a factual claim . . . that [] cannot

defeat the operation of the jurisdiction-stripping provision."

Rashad v. Mukasey, 554 F.3d 1, 5 (1st Cir. 2009).               Accordingly, we

lack    jurisdiction    to   review    the    agency's      determination     that

Muhoro's asylum application was untimely, and we move on to his

remaining claims.

                                       B.

              Muhoro next contends that the agency erred in denying

his petition for withholding of removal.            "To prove an entitlement

to withholding of removal,        an       alien    bears      the   burden     of

demonstrating a clear probability that her life or freedom would

be threatened in her homeland on account of her race, religion,

nationality, membership in a particular social group, or political

opinion."         Arévalo-Girón       v.     Holder,     667 F.3d 79,     82


              asserted that counsel's handling of the case
              involved a violation of ethical or legal
              responsibilities, a complaint against the
              attorney filed with disciplinary authorities
              or, in the alternative, an explanation for why
              such a complaint has not been filed.
García v. Lynch, 821 F.3d 178, 180 n.2 (1st Cir. 2016).


                                  - 12 -
(1st Cir. 2012).    A petitioner may satisfy this burden by showing

either that he or she has "already suffered such persecution in

[his or her country of removal], thereby creating a rebuttable

presumption that [he or she] will suffer the same upon removal,"

or by demonstrating that, "more likely than not, his [or her] life

or freedom will be threatened on account of" one of the enumerated

protected grounds.    Ruiz-Escobar v. Sessions, 881 F.3d 252, 259

(1st Cir. 2018) (internal quotation marks and citations omitted).

           "Persecution is a fluid term, not defined by statute[,]"

Ordonez-Quino v. Holder, 760 F.3d 80, 87 (1st Cir. 2014), and

"courts   usually   assess   whether   harm   rises   to   the   level    of

persecution on a case-by-case basis," id. at 88.            This court's

previous rulings make clear, however, that "persecution requires

more than unpleasantness, harassment, and even basic suffering."

de Zea v. Holder, 761 F.3d 75, 80 (1st Cir. 2014) (internal

quotation marks and citation omitted).        Rather, "[t]o show past

persecution, the discriminatory experiences must have reached a

fairly high threshold of seriousness, as well as occurred with

some regularity and frequency."        Martínez-Pérez v. Sessions, 897
F.3d 33, 39-40 (1st Cir. 2018) (internal quotation marks and

citation omitted).

           Muhoro's claims of both past and future persecution are

predicated on his claimed status as a "Mungiki defector."                For

purposes of this analysis, we follow the lead of our sister


                                - 13 -
circuits    and   assume        that     Mungiki     defectors    constitute    a

"particular social group" within the statute's protection. See,

e.g., Gatimi v. Holder, 578 F.3d 611, 616-17 (7th Cir. 2009);

Gathungu v. Holder, 725 F.3d 900, 907-08 (8th Cir. 2013). Even

taking that fact in Muhoro's favor arguendo, however, we still

find that the agency's decision was supported by substantial

evidence.

                           1.     Past Persecution

            Turning first to the claimed past persecution, we find

more than sufficient evidence in the record to support the IJ's

conclusion that no such persecution had occurred. As the IJ noted,

following the initiation ceremony, Muhoro continued to reside in

Kenya for seven years, during which time he attended high school

and college without suffering any apparent harm.                Moreover, Muhoro

does not claim to have suffered any harm when he returned to the

country for two weeks in 2007.           In fact, outside of the initiation

ceremony itself, Muhoro does not point to any action taken against

him by the Mungiki.

            Recognizing this shortcoming, Muhoro turns to Mungiki

acts targeting his family.              He points first to the threatening

notes allegedly left in his parents' house. Despite his insistence

that those threats, alone, are sufficient to satisfy his burden,

"[d]eath threats rise to the level of persecution only when so

menacing    as    to   cause           significant     actual     suffering    or


                                        - 14 -
harm."   Hernandez-Lima v. Lynch, 836 F.3d 109, 114 (1st Cir. 2016)

(internal quotation marks and citation omitted).        While it is not

necessary to show that the threats resulted in actual or attempted

follow through, "the presence or absence of physical harm (and,

indeed, the degree of harm inflicted) remains a relevant factor in

determining     whether   mistreatment   rises   to    the   level   of

persecution."    Martínez-Pérez, 897 F.3d at 41 (internal quotation

marks and citations omitted); see also Touch v. Holder, 568 F.3d
32, 40 (1st Cir. 2009) (holding that finding of no past persecution

was not undermined by death threat that was not accompanied by

actual harm).    Here, we see nothing in the record that shows those

notes resulted in "actual suffering or harm," Hernandez-Lima, 836
F.3d at 114, and so do not view those threats as compelling

reversal of the IJ's decision.

           Muhoro also directs our attention to the deaths of his

cousins, allegedly at the hands of the Mungiki.       However, there is

no suggestion that those deaths were in any way tied to Muhoro or

any targeting of him, and so they are irrelevant to whether Muhoro

himself was persecuted.6




     6 Muhoro does not assert that his sister's death, if credibly
attributed to her then-boyfriend, constitutes an act of past
persecution against him. Instead, he merely argues that the IJ
erred in finding his testimony on her death incredible. However,
for purposes of their withholding analysis, both the IJ and BIA
assumed Muhoro's credibility on that point and still found that he
failed to establish past persecution. Muhoro does not identify


                                - 15 -
            Accordingly, we find ample basis in the record to support

the   agency's    conclusion    that   Muhoro   did   not   suffer   past

persecution, and the facts on which he relies do not "point[]

unerringly in the opposite direction."          Lumataw v. Holder, 582
F.3d 78, 91 (1st Cir. 2009) (internal quotation marks and citations

omitted).

                       2.      Future Persecution

            Despite our conclusion that the IJ and BIA did not err

in finding no past persecution, Muhoro can still succeed if he

"can satisfy a two-part inquiry," demonstrating that he "genuinely

fears future persecution and that [his] fears are objectively

reasonable."     Martínez-Pérez, 897 F.3d at 41 (internal quotation

marks and citation omitted).

            While Muhoro argues that the decisions below failed to

make any finding about his likelihood of suffering future harm, we

disagree.    We acknowledge that the IJ could have been clearer on

this point; however, her decision unmistakably concludes that

Muhoro did not face a sufficient risk of future persecution. After

acknowledging Muhoro's evidence that "ex-Mungiki members do face

serious harm, especially high-profile members," the IJ found that

this risk did not extend to Muhoro due to the limited duration of




any additional fault in the agency's determination, and so further
argument along those lines is waived.


                                  - 16 -
his purported affiliation with that group.7            The BIA approved of

this predictive finding and added its own observation that Muhoro

had   not   been   subject    to   any   retribution   subsequent   to   his

"initiation," suggesting a low probability of future targeting.

            We again find that these conclusions are supported by

substantial evidence.        Our basis for doing so is largely the same

as that stated in the preceding section, which we need not reprise

here.   Suffice it to say the evidence that Muhoro both lived,

undisturbed, in Kenya for seven years and later visited the country

without consequence provides a sufficient basis for the agency's

denial of withholding of removal.         Cf. Chen Qin v. Lynch, 833 F.3d
40, 45 (1st Cir. 2016) (rejecting claim of future persecution where

petitioner was able to relocate safely to her brother's home in

her native country); Cabas v. Holder, 695 F.3d 169, 174 (1st Cir.

2012) (finding that petitioner's claim of future persecution was

"undermined by the fact that he returned to [his home country] for

a month . . . after the prior beating and threats to his safety").




7The IJ, relying on Cantarero v. Holder, 734 F.3d 82 (1st Cir.
2013), also concluded that Mungiki defectors were not a particular
social group protected by statute, providing an independent reason
for denying withholding of removal. Notwithstanding the analysis
in Cantarero, we assume arguendo that Mungiki defectors are a
qualifying group, and hold that the agency's conclusion that Muhoro
has not been and would not be persecuted based on his membership
therein is supported by substantial evidence.


                                    - 17 -
                      *                *                *

             Accordingly, we find no error in the IJ and BIA's denial

of Muhoro's claim for withholding of removal and move to consider

his claim for relief under the CAT.

                                       C.

             In his final claim, Muhoro seeks relief under the CAT

based on his fear that the Mungiki will torture him if he returns

to the country and his claim that the Kenyan government is either

unable or unwilling to prevent them from doing so.           "An applicant

for protection under [the] CAT bears the burden of proving that it

is more likely than not that [he or] she will be tortured if

returned to [his or] her country of origin."          Costa v. Holder, 733
F.3d 13, 17 (1st Cir. 2013);           see also 8 C.F.R. § 1208.16(c).

Unlike withholding claims, there is no need to show a nexus between

the torture and some protected status; however, the claimant must

show that the torture would be "inflicted by or at the instigation

of or with the consent or acquiescence of a public official or

other person acting in an official capacity."           Costa, 733 F.3d at

17 (quoting 8 C.F.R. § 1208.18(a)(1) (internal quotation marks

omitted)).

             The     same   evidence       that   supports   the   agency's

determination that Muhoro failed to demonstrate a sufficient risk

of future persecution justifies its conclusion vis-à-vis his risk

of torture.        Muhoro points to no additional evidence to support


                                  - 18 -
his claim, instead largely repeating his earlier arguments.8   Our

review, limited as it is, considers only whether the IJ's and BIA's

determinations were supported by substantial evidence, and we have

no difficulty in concluding that they were.   Accordingly, Muhoro's

claim for relief under the CAT is denied.

                               III.

          For the foregoing reasons, the petition for review is

dismissed as to the asylum claim and denied as to the claims for

withholding of removal and relief under the CAT.




     8 Muhoro makes passing reference to "country conditions
evidence" in the record, which discusses the risks of torture in
Kenya generally. However, "[t]hese reports do not relieve him of
the obligation to point to specific evidence indicating that he,
personally, faces a risk of torture because of these alleged
shortcomings. Such specificity is a necessary element of a CAT
claim." Alvizures-Gomes v. Lynch, 830 F.3d 49, 55 (1st Cir. 2016).


                              - 19 -